DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application and preliminary amendment filed on 09/23/2019.
Claims 21-40 have been added.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending and have been examined.


















Information Disclosure Statement

The Information Disclosure Statement filed on 09/23/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 21, 22, 28, 29, 35, and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over SULLIVAN et al. (USPGP 2014/0279056 A1), hereinafter SULLIVAN.

Claims 21, 28, and 35:
SULLIVAN as shown below discloses the following limitations:
receiving, at a server over an electronic communications network from a realtime bidding exchange, a request to augment a bid request with proprietary data, the bid request comprising a user identifier, the server being intermediary to the real-time bidding exchange and at least one real-time impression bidder on the electronic communications network; (see at least paragraphs 0040, 0044, 0047, 0050)
accessing, by the server from an internal database, proprietary data of a data augmenting service based on a user identifier of the bid request; (see at least Figures 2-4 as well as associated and related text; paragraphs 0040, 0044, 0047, 0050)
determining, by the server, proprietary data to include in an augmented bid request based on at least one of the received bid request and the user identifier; (see at least Figures 2-4 as well as associated and related text; paragraphs 0040, 0044, 0047, 0050)
generating, by the server, the augmented bid request based on the bid request and the user identifier, the augmented bid request comprising the proprietary data at least in part from the user-specific data from the bid request; (see at least Figures 2-4 as well as associated and related text; paragraphs 0040, 0044, 0047, 0050)
formatting, by the server, the augmented bid request into a standardized, augmented bid request; (see at least paragraphs 0018, 0025, and 0028)
transmitting, by the server over the electronic communications network, the standardized, augmented bid request to the real-time impression bidder. (see at least paragraph 0027)
SULLIVAN does not specifically disclose the limitations in a singular embodiment.  However, in the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SULLIVAN because each of the elements KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 22, 29, and 36:
SULLIVAN discloses the limitations as shown in the rejections above.  SULLIVAN further discloses the following limitations:
receiving, at the server over the electronic communications network from a realtime bidding exchange, a second bid request or a second request to augment a second bid request with proprietary data; (see at least Figure 1 as well as associated and related text)
accessing, by the server from the internal database, proprietary data of the data augmenting service based on a user identifier of the second bid request; (see at least Figures 2-4 as well as associated and related text)
determining, by the server, proprietary data to include in a second augmented bid request based on at least one of the received second bid request and the user identifier of the second bid request; (see at least Figures 2-4 as well as associated and related text)
formatting, by the server, the second augmented bid request into a second standardized, augmented bid request; (see at least paragraphs 0018, 0025, and 0028)
transmitting, by the server over the electronic communications network, the second standardized, augmented bid request to the real-time bidding exchange. (see at least Figures 2-4 as well as associated and related text)






s 23-27, 30-34, and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over SULLIVAN and further in view of Examiner’s OFFICIAL NOTICE.

Claims 23, 24, 30, 31, 37, and 38:
SULLIVAN discloses the limitations as shown in the rejections above.  SULLIVAN does not specifically disclose:
the steps of receiving, accessing, determining, generating, formatting, and transmitting occur concurrently.
the steps of receiving, accessing, determining, generating, formatting, and transmitting occur consecutively.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the computer arts to multitask as necessary.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SULLIVAN with the technique of concurrent and consecutive data transfer because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 25 and 32:
SULLIVAN discloses the limitations as shown in the rejections above.  SULLIVAN does not specifically disclose:
decrypting, by the server, the bid request for user-specific proprietary data; and
encrypting, by the server, the standardized, augmented bid request.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the computer arts to encrypt and decrypt data.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use SULLIVAN with the technique of encryption/decryption of data transfer because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 26, 27, 33, 34, 39, and 40:
SULLIVAN discloses the limitations as shown in the rejections above.  SULLIVAN does not specifically disclose:
the standardized, augmented bid request is used to determine whether to respond to the bid request by the real-time impression bidder.
the second standardized, augmented bid request is used to adjust the bid request by the real-time bidding exchange.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the online auction arts to adjust bids and respond to winners/losers of the auction.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of SULLIVAN with the technique of auction result messaging because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.






CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen, Ye. Real-Time Bidding Algorithms for Performance-Based Display Ad Allocation. 2011. 
Retrieved online 06/29/2019. http://www0.cs.ucl.ac.uk/staff/w.zhang/rtb-papers/rtb-perf-bid.pdf
"We describe a real-time bidding algorithm for performance based display ad allocation. A central issue in performance display advertising is matching campaigns to ad impressions, which can be formulated as a constrained optimization problem that maximizes revenue subject to constraints such as budget limits and inventory availability. The current practice is to solve the optimization problem offline at a tractable level of impression granularity (e.g., the placement level), and to serve ads online based on the precomputed static delivery scheme. Although this offline approach takes a global view to achieve optimality, it fails to scale to ad delivery decision making at an individual impression level. Therefore, we propose a real-time bidding algorithmthat enables fine-grained impression valuation (e.g., targeting users with real-time conversion data), and adjusts value-based bid according to real-time constraint snapshot (e.g., budget consumption level)."

HONDA. (JP 02012146274 A). "PROBLEM TO BE SOLVED: To enable realtime bidding in a technique of display advertisement on a webpage without imposing an excessive load on a central bidding management server. SOLUTION: As shown in Fig. 1, management of realtime bidding does not depend on only processing of a central bidding management server and a part of bidding management is also carried on a browser."





James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)